Title: To Benjamin Franklin from Georges Grand, 20 August 1778
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Monsieur
Amsterdam le 20 Aoust 1778
J’ay receu la Lettre que vous m’avés fait l’honneur de m’écrire le 7 de ce mois, et suivant Vos ordres,


j’ay payé à la Veuve Macgrath
  f.76.3 


pour la dépense de M. Welsh; suivant le Compte que Je vous ai remis Je luy avais fourni en deux fois 4 Ducats
  21  


et J’avais payé a M. Hancock dont Vous avés le Receu
  200  



  Cf297.3s.


Pour le Compte de Messieurs Les Commissionnaires du Congrés dont ma maison se rembourse sur eux, chez mon frere, par sa Traitte de £646.17.3 qui au change de 52¾ et 4½ pour cent d’agio ballance cet objet.
J’ay de plus payé à M. Hancock suivant Son Receu, pour Votre compte particulier Cf200 tant pour sa dépense, et habillement que pour son Voyage, dont ma Maison se rembourse de même en £435.7. Aussi sur Vous chez mon frere, auquel Vous voudrés bien donner Vos ordres pour acquiter ces deux Traittes.
Le bon Hancock avait été laissé tout nud par Welsh, à qui il avait donné jusques à sa derniere chemise, Je n’ai Jamais connu un meilleur et plus honnête homme. Je luy ai donné de bonnes recommendations pour Anvers, et Bruxelles, pour l’aider dans sa route, il ne sçait pas un mot de français.
Il n’y à point de difficulté pour acheter icy les 28 canons de 24 lb. et les 28 de 18 lb. dont Vous avés besoin, non plus que pour les expédier pourvu que ce soit par petites parties, que les Vaisseaux prennent à fond de Calle dans leur Lest; on ne demande Jamais de Permission pour ces Sortes d’importations, sur lesquelles l’Etat ferme les yeux en facilitant le Commerce, et il n’est pas besoin de déclarer leur destination reelle, à nos Amirautés, pour obtenir des Passeports; le plus grand risque, est de la part des Anglais, qui sont en Droit de prendre tout ce qui est armes, munitions et articles de contrebande désignés dans le Traitté d’Utrecht.
Il n’en est pas de meme de Toute autre espece de Marchandise que vous pourriés nous demander, et que nous Vous envoyerions librement dans aucun Port de Françe, ou de nos Colonies à portée de l’Amérique. Nous trouverions même à la faire assurer solidement. Si vous prenés la peine de me désigner le genre, et la quantité de ces marchandises, Je vous donnerai Tous les renseignements nécessaires sur leur prix, et les moyens de les expédier; nous chercherons à les acheter avec le Papier, que Vous m’annoncés, au lieu d’argent comptant, et ce serait un moyen de le mêtre en Circulation sur notre Plaçe.
Voicy une Lettre que Votre Amy, le bon Hutton, m’a envoyé hier de Zeist, en me la recommandant beaucoup; cet Ange de Paix n’aura pas reçeu celle que Je luy addressé de Votre part à Londres, d’ou il etait parti pour venir dans ce Paÿs. J’espère que Vous me donnerés enfin des nouvelles de nos Amys et qu’elles seront aussi bonnes que je le souhaite; vous en avés receu de Dumas, qui Vous auront prouvé, que Vous avés aussi des Amys icy, ou je serais bien charmé de vous voir, pour en augmenter le nombre; car en imposant des Loix au Tonnere vous y ajoutés le Talent de subjuguer les coeurs. J’ay l’honneur d’etre avec le plus respectueux attachement Monsieur Votre tres humble et tres obeissant serviteur
Grand
Honorable Doctor franklin
 
Endorsed: Sir Geo Grand
Notation: amsterdam 20 aout 1778
